Exhibit 10.1
AMENDMENT NUMBER SEVENTEEN TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is hereby
amended as follows:

  1.   The Plan is hereby amended by restating subsection 1.4.05(b)(4) in its
entirety to read as follows:         “(4) the termination of employment of an
Employee who has entered into a written employment contract or severance
agreement with the Company or a MetLife Enterprise Affiliate.”     2.   The Plan
is hereby amended by adding the following to subsection 1.4.09:         “(i) is
an Employee but is not eligible to participate in or receive benefits under the
2008 MetLife Dental Integration Severance Plan.”     3.   This amendment shall
be effective as of June 1, 2008.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by an
officer thereunto duly authorized on the date noted below the officer’s
signature.
METROPOLITAN LIFE INSURANCE COMPANY
By: /s/ Debra Capolarello                    
Date: 6/3/08                                         
Witness: /s/ Lucida Bullard                 

 